ORDER
PER CURIAM.
Appellant, Booker Lindsey (“defendant”), appeals the judgment of the Circuit Court of the City of St. Louis, following a jury trial, finding him guilty of assault in the first degree, section 565.050, RSMo 2000,1 armed criminal action, section 571.015 and assault in the third degree, section 565.070. Defendant was sentenced as a prior and persistent offender to twenty years imprisonment for assault in the first degree, twenty years for armed criminal action and one year for assault in the third degree, to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.